Certiorari granted, April 4, 2005

                             UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-4647



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


KAMRAN MUZAFFAR MALIK, a/k/a Nasar A. Khara,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CR-03-171)


Submitted:   September 22, 2004            Decided:   November 1, 2004


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Atiq R. Ahmed, Silver Spring, Maryland, for Appellant. Paul J.
McNulty, United States Attorney, Steve A. Linick, Assistant United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Kamran Muzaffar Malik appeals his conviction and sentence

after pleading guilty to one count of conspiracy to commit credit

card fraud in violation of 18 U.S.C. § 1028 (2000).              The Government

has moved to dismiss the appeal as waived under the terms of his

plea agreement.      For the reasons stated below, we dismiss the

appeal insofar as it relates to Malik’s sentence and affirm the

district court’s judgment.

            Malik   first   contends      the   district   court    abused    its

discretion by denying his motion to withdraw his guilty plea.

Because    this   issue   does   not    pertain   to   Malik’s    sentence,   we

conclude Malik has not waived its review on appeal.

            We review the district court’s denial of a motion to

withdraw a guilty plea for abuse of discretion.             United States v.

Wilson, 81 F.3d 1300, 1305 (4th Cir. 1996).            A defendant who seeks

to withdraw his guilty plea before sentencing must demonstrate a

“fair and just reason” for withdrawal of the plea.               Fed. R. Crim.

P. 32(e). The district court typically considers: (1) whether the

defendant has offered credible evidence that his plea was not

knowing or voluntary; (2) whether the defendant has credibly

asserted his legal innocence; (3) whether there has been a delay

between the entry of the plea and the filing of the motion;

(4) whether the defendant has had close assistance of competent

counsel;    (5)   whether   withdrawal     will   cause    prejudice    to    the


                                       - 2 -
government; and (6) whether it will inconvenience the court and

waste judicial resources.   United States v. Moore, 931 F.2d 245,

248 (4th Cir. 1991).

          The most important consideration, however, is whether the

plea colloquy was properly conducted under Fed. R. Crim. P. 11.

See United States v. Bowman, 348 F.3d 408, 414 (4th Cir. 2003),

cert. denied, 124 S. Ct. 1523 (2004).   We will closely scrutinize

the Rule 11 colloquy and attach a strong presumption that the plea

is final and binding if the Rule 11 proceeding is adequate.   United

States v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992).

          We conclude the plea colloquy was adequate and that none

of the Moore factors support Malik’s argument strongly enough to

overcome the strong presumption that Malik’s plea was knowing and

voluntary.   Accordingly, the district court did not abuse its

discretion when it found Malik failed to demonstrate a fair and

just reason to withdraw his guilty plea.

          With respect to Malik’s sentence, it is well-settled that

a defendant may, in a valid plea agreement, waive the right to

appeal under 18 U.S.C. § 3742(a) (2000), as long as it is the

result of a knowing and intelligent decision to forego the right to

appeal.   United States v. Wessells, 936 F.2d 165 (4th Cir. 1991).

We review the validity of a waiver de novo.      United States v.

Brown, 232 F.3d 399, 402-03 (4th Cir. 2000).




                               - 3 -
          Because we conclude that Malik knowingly agreed to the

waiver, we grant the Government’s motion to dismiss with respect to

Malik’s argument that he was sentenced using the incorrect U.S.

Sentencing Guidelines Manual.    We also reject Malik’s contention

that his sentence exceeded statutory maximums under Blakely v.

Washington, 542 U.S. __, 124 S. Ct. 2531 (2004).        See United

State v. Hammoud, __ F.3d __, 2004 WL 2005622, *28 (4th Cir. Sept.

8, 2004) (No. 03-4253), petition for cert. filed, __ U.S.L.W. __

(U.S. Aug. 6, 2004) (No. 04-193).

          Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                AFFIRMED IN PART; DISMISSED IN PART




                                - 4 -